DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicants filing dated 06/29/2020. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claims 1, 13 and 17 recite the abstract idea concept of a computer-implemented method (claim 1), a non-transitory computer-readable storage media (claim 7), and a a computer system (Claim 13 for accessing a map of a region. This abstract idea is described in at least claims 1, 13 and 17 by accessing a map of a region, the map comprising a three-dimensional (3D) point cloud comprising points of the region, each of the points comprising a pixel that comprises a red channel, a green channel, a blue channel, and intensity channel, and a height channel; identifying a set of points on the ground in the 3D point cloud; providing the set of points as input; determining whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of accessing a map of a region, identifying a set of points, determining whether each of the set of points is within a ground feature, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “accessing a map of a region, identifying a set of points,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Claim 1 recites, a deep learning model. Which is mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source, the examiner submits that these limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional limitations of a deep learning model, are well-understood, routine and conventional activities because the background recites the steps are done by a general processor for data gathering (See at least ¶112 of Applicant’s specification). Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 13 and 17 are ineligible under 35 U.S.C. 101.
Dependent claims 2-6, 8-12 and 14-18 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., US 20210334988 A1, in view of Yao et al., US 20210158016 A1, hereinafter referred to as Xiao and Yao, respectively.
Regarding claim 1, Xiao discloses:
accessing a map of a region, the map comprising a three-dimensional (3D) point cloud comprising points of the region, each of the points comprising a pixel that comprises a red channel, a green channel, a blue channel, and intensity channel, and a height channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. The system receives a number of RGB channels (red, blue, and green) images channels from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation, i.e. height related features, intensity features, and multi-scale directional difference features – See at least ¶150); 
identifying a set of points on the ground in the 3D point cloud (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. Process then extracts ground surface points from point clouds – See at least ¶144 and FIG. 21); 
providing the set of points as input to a deep learning model (Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm, i.e. deep learning model, to the point clouds – See at least ¶152).
Xiao fails to explicitly disclose determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region.
However, Yao teaches:
determining, using the deep learning model, whether each of the set of points is within a ground feature (The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34); and 
storing, in the map, information regarding the ground feature in the map of the region (The ROM stores a three-dimensional point cloud label learning/estimating processing program according to the present embodiment. The three-dimensional point cloud label learning/estimating processing program executes an estimating processing routine or a learning processing routine – See at least ¶35).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).
Regarding claim 2, Xiao discloses wherein the deep learning model is able to determine whether each of the set of points is within the ground feature more accurately with each pixel comprising the red channel, the green channel, the blue channel, the intensity channel. and the height channel than where each pixel only comprises the red channel, the green channel, and the blue channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 3, Xiao discloses wherein the ground feature comprises a lane line (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70).

Regarding claim 4, Xiao discloses wherein the ground feature comprises a navigable boundary (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78).

Regarding claim 5, Xiao discloses wherein the ground feature comprises a crosswalk (The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Regarding claim 7, Xiao discloses:
accessing a map of a region, the map comprising a three-dimensional (3D) point cloud comprising points of the region, each of the points comprising a pixel that comprises a red channel, a green channel, a blue channel, and intensity channel, and a height channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150); 
identifying a set of points on the ground in the 3D point cloud (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. Process then extracts ground surface points from point clouds – See at least ¶144 and FIG. 21); 
providing the set of points as input to a deep learning model (Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm, i.e. deep learning model, to the point clouds – See at least ¶152).

Xiao fails to explicitly disclose determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region.
However, Yao teaches:
determining, using the deep learning model, whether each of the set of points is within a ground feature (The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34); and 
storing, in the map, information regarding the ground feature in the map of the region (The ROM stores a three-dimensional point cloud label learning/estimating processing program according to the present embodiment. The three-dimensional point cloud label learning/estimating processing program executes an estimating processing routine or a learning processing routine – See at least ¶35).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).

Regarding claim 8, Xiao discloses wherein the deep learning model is able to determine whether each of the set of points is within the ground feature more accurately with each pixel comprising the red channel, the green channel, the blue channel, the intensity channel. and the height channel than where each pixel only comprises the red channel, the green channel, and the blue channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 9, Xiao discloses wherein the ground feature comprises a lane line (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70).

Regarding claim 10, Xiao discloses wherein the ground feature comprises a navigable boundary (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78).

Regarding claim 11, Xiao discloses wherein the ground feature comprises a crosswalk (The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Regarding claim 13, Xiao discloses:
accessing a map of a region, the map comprising a three-dimensional (3D) point cloud comprising points of the region, each of the points comprising a pixel that comprises a red channel, a green channel, a blue channel, and intensity channel, and a height channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150); 
identifying a set of points on the ground in the 3D point cloud (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. Process then extracts ground surface points from point clouds – See at least ¶144 and FIG. 21); 
providing the set of points as input to a deep learning model (Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm, i.e. deep learning model, to the point clouds – See at least ¶152).

Xiao fails to explicitly disclose determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region.
However, Yao teaches:
determining, using the deep learning model, whether each of the set of points is within a ground feature (The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34); and 
storing, in the map, information regarding the ground feature in the map of the region (The ROM stores a three-dimensional point cloud label learning/estimating processing program according to the present embodiment. The three-dimensional point cloud label learning/estimating processing program executes an estimating processing routine or a learning processing routine – See at least ¶35).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).

Regarding claim 14, Xiao discloses wherein the deep learning model is able to determine whether each of the set of points is within the ground feature more accurately with each pixel comprising the red channel, the green channel, the blue channel, the intensity channel. and the height channel than where each pixel only comprises the red channel, the green channel, and the blue channel (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 15, Xiao discloses wherein the ground feature comprises a lane line (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70).

Regarding claim 16, Xiao discloses wherein the ground feature comprises a navigable boundary (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78).

Regarding claim 17, Xiao discloses wherein the ground feature comprises a crosswalk (The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., US 20210334988 A1, in view of Yao et al., US 20210158016 A1, as applied to claims 1, 7, and 13 above, and further in view of Anderson et al., US 20140297116 A1, hereinafter referred to as Xiao, Yao and Anderson, respectively.
Regarding claim 6, the combination of Xiao and Yao fails to explicitly disclose wherein the ground feature comprises a sidewalk.
However, Anderson teaches wherein the ground feature comprises a sidewalk (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Regarding claim 12, the combination of Xiao and Yao fails to explicitly disclose wherein the ground feature comprises a sidewalk.
However, Anderson teaches wherein the ground feature comprises a sidewalk (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Regarding claim 18, the combination of Xiao and Yao fails to explicitly disclose wherein the ground feature comprises a sidewalk.
However, Anderson teaches wherein the ground feature comprises a sidewalk (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662